DETAILED ACTION
The following is a first action on the merits of application serial no. 17/200362 filed 3/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 3/12/21 and 12/21/21 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
-On line 18, the limitation recites “the transition threshold value”.  The term “predetermined” should be inserted into the recitation as introduced on line 17 to maintain scope consistency between the limitations.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a traveling mode control unit (generic placeholder) configured to cause the vehicle to travel……..(function)” in claim 1.
-“a detection unit (generic placeholder) configured to detect an output…….(function)” in claim 1.
-“a threshold value setting unit (generic placeholder) configured to set the transition threshold value (function)” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: the limitations reciting “a first traveling mode” and “a second traveling mode” is written in 112(f) form, however, based on the structure recited within the function limitations, the recitations will not be interpreted via 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguma et al 20180086334. As to claim 1, Oguma discloses a control device of a vehicle that controls the vehicle capable of traveling according to a plurality of traveling modes, the plurality of traveling modes including: a first traveling mode (parallel, [0034], lines 14-17) in which a driving wheel of the vehicle is capable of being driven by power output from an internal combustion engine (12) and power output from an electric motor (11) in accordance with electric power supplied from a power storage device (16); and a second traveling mode (series, [0034], lines 7-12) in which the driving wheel is capable of being driven by the power output from the electric motor in accordance with electric power supplied from a generator (20) that generates electric power using the power of the internal combustion engine, the control device of a vehicle comprising: a traveling mode control unit (30) configured to cause the vehicle to travel according to any one of the plurality of traveling modes, wherein the traveling mode control unit is configured to, when the traveling mode of the vehicle is set to the first traveling mode (parallel, [0035]), shift the traveling mode of the vehicle to the second traveling mode ([0036]) based on a detection result of a detection unit (17) configured to detect an output of the power storage device and a predetermined transition threshold value (Pa, Pb), and includes a threshold value setting unit configured to set the transition threshold value (determination threshold value, via 30, [0044]), and wherein the threshold value setting unit changes a value of the transition threshold value in accordance with a maximum output of the power storage device derived based on the output of the power storage device ([0045]-[0046]).

As to claim 2, wherein the traveling mode control unit is configured to, when the traveling mode of the vehicle is set to the first traveling mode, shift the traveling mode of the vehicle to the second traveling mode in a case where the output of the power storage device exceeds the transition threshold value set by the threshold value setting unit ([0054]).

As to claim 3, wherein the threshold value setting unit sets a relatively great value as the transition threshold value when the maximum output of the power storage device is relatively great, and sets a relatively small value as the transition threshold value when the maximum output of the power storage device is relatively small ([0045]-[0047]).

As to claim 4, wherein the traveling mode control unit is configured to, when the traveling mode of the vehicle is set to the first traveling mode and the vehicle is traveling by the power output from the internal combustion engine and the power output from the electric motor in accordance with the electric power supplied from the power storage device (parallel), shift the traveling mode of the vehicle to the second traveling mode (series) based on the detection result of the detection unit (17) and the transition threshold value set by the threshold value setting unit (determination threshold value, via 30, [0044]).


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014196104 with machine translation (IDS cited art). As to claim 1, JP discloses a control device of a vehicle that controls the vehicle capable of traveling according to a plurality of traveling modes, the plurality of traveling modes including: a first traveling mode (parallel) in which a driving wheel of the vehicle is capable of being driven by power output from an internal combustion engine (111) and power output from an electric motor (109) in accordance with electric power supplied from a power storage device (101); and a second traveling mode (series) in which the driving wheel is capable of being driven by the power output from the electric motor in accordance with electric power supplied from a generator (113) that generates electric power using the power of the internal combustion engine, the control device of a vehicle comprising: a traveling mode control unit (123, 125, 127) configured to cause the vehicle to travel according to any one of the plurality of traveling modes, wherein the traveling mode control unit is configured to, when the traveling mode of the vehicle is set to the first traveling mode (parallel), shift the traveling mode of the vehicle to the second traveling mode (Figure 8, via S103) based on a detection result of a detection unit ([0027] in machine translation, via 127 and S105) configured to detect an output of the power storage device and a predetermined transition threshold value (Figure 8, via S109, [0046]), and includes a threshold value setting unit configured to set the transition threshold value (via 125, 127), and wherein the threshold value setting unit changes a value of the transition threshold value in accordance with a maximum output of the power storage device derived based on the output of the power storage device ([0043], based on battery upper limit output change via i.e., temperature).

As to claim 3, wherein the threshold value setting unit sets a relatively great value as the transition threshold value when the maximum output of the power storage device is relatively great, and sets a relatively small value as the transition threshold value when the maximum output of the power storage device is relatively small (based on battery SOC and temperature changes causing upper limit battery change, Figures 7A, 7B).

As to claim 4, wherein the traveling mode control unit is configured to, when the traveling mode of the vehicle is set to the first traveling mode and the vehicle is traveling by the power output from the internal combustion engine and the power output from the electric motor in accordance with the electric power supplied from the power storage device (parallel), shift the traveling mode of the vehicle to the second traveling mode (series) based on the detection result of the detection unit (via 127) and the transition threshold value set by the threshold value setting unit (via 125, 127).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Oguma.  JP discloses that the traveling mode control unit shifts the mode from the first mode to second mode based on storage device output compared to the transition threshold value set by threshold unit, but doesn’t disclose that the shift is based on the output exceeding the threshold value.
Oguma shows that it is well known in the art to have the traveling mode control unit configured to, when the traveling mode of the vehicle is set to the first traveling mode, shift the traveling mode of the vehicle to the second traveling mode in a case where the output of the power storage device exceeds the transition threshold value set by the threshold value setting unit ([0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the JP control device shift from parallel mode to series mode based on storage device output power exceeding set threshold transition value in view of Oguma to prevent deterioration of exhaust gases after mode shift which reduces storage device deterioration and increases operating efficiency in series mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Futatsudera et al 9457798, Figures 14-21, meets the limitations of at least claims 1-4 as cited in the JP prior art used in 102 and 103 rejections.
-Oguma et al 20180086333, meets the limitations of at least claims 1-4 as cited in the Oguma ‘334 prior art used in 102 rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022